PATRICK S. SWEENEY, PRO SE OBJECTOR
2672 Mutchler Road

Madison, WI 53711

Telephone: (424)-488-4383
patrickshanesweenev@gmail.com

UNITED STATES DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA

YESENIA MELGAR, on Behalf of
Herself and all Others Similarly Case No. 2:14-cv-00160-MCE-AC
Situated,

Plaintiff,

v.

ZICAM LLC and MATRIXX INITIATIVES, INC.,

Defendants.

 

NOTICE OF APPEAL

 

FILED

DEC 111 2018

RK u. S. blsTF-"¢ié'f cOUr§T
EASTERN D`l`sT'mGTQF CAHFQR l

 

 

 

Notice is hereby given that Patrick S. SWeeney, Pro Se (“Objector/Appellant”)

appeals to the United States Court of Appeals for the Ninth Circuit from the Final

Approval Order and Final entered in this action on November 20, 2018.

Obj ector/Appellant also hereby appeals from any order or judgment approving the

Class Settlement, class counsel's attorneys' fees or expenses and/or incentive

awards to class representatives. This shall also serve as notice of appeal of any

order or judgment naming or identifying this Objector/Appellant or the objection

filed by this Obj ector/Appellant entered or signed subsequent to this Notice of

Appeal, including any order striking the Obj ector/Appellant’s obj ection.

Dated: December 6, 2018

Respectihlly Submitted,

 

MW§

Patrick S.'S r§ ey, Pro Se//
2672 Mutche oad

Madison, Wl 53711
Telephone: (424)-488-43 83

patrickshanesweeney@gmail.com

CERTIFICATE OF SERVICE

I hereby certify that on December 6, 2018 I caused to be filed this Notice
of Appeal by mailing this Notice of Appeal via U.S. First Class Mail to
the Clerk of Courts of the United States District Court for the Eastem
District of California. When the Clerk files this Notice of Appeal in the
CM/ECF system it Will effectuate service of this filing on all CM/ECF
registered attorneys in this case. In addition, counsel in this case have been
served via electronic mail.

 

 

